Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547. AUSTIN, TEXAS 78711-2547
                                                    www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND, JUSTICE
                                           August 6,2015

Darrell J. Harper
TDCJID# 1957729
Gist Unit
3295 FM 3514
Beaumont, TX 77705


RE:      Court of Appeals Number:     03-14-00797-CV
         Trial Court Case Number:     D-l-GN-14-001263

Style:    Darrell J. Harper
          v. State of Texas Commission on Jail Standards et al.



Dear Mr. Harper:

        The reporter's record was due in this Court on January 13, 2015 and is overdue. The Court
has been informed by LaDelle Abilez, the court reporter, that appellant has not made arrangements
for the reporter's record. Accordingly, the reporter's record will not be filed.
        If appellant does not notify this Court that arrangements have been made for the record, or
otherwise respond to this notice on or before Monday, August 17.2015. the Court will consider the
appeal without the reporter's record. See Tex. R. App. P. 37.3(c). If the appeal is submitted for
decision without a reporter's record, appellant will be expected to file a brief on or before
Sentember 8.2015.



                                                       Very truly yours,

                                                       JEFFREY D. KYLE, CLERK


                                                       BY: StftHty
                                                                >y_ 0/rof/u
                                                                         ner

                                                              Amy Strother, Deputy Clerk




cc:      Mr. Kyle Smith
 Court of Appeals                                             OFFICIAL BUSINESS
                                                              STATE OF TEX;
                                                                                                    «       JfrtafSR U.S.POSTAC
                                                                                                        L^JSSHSJai?  U.S. POSTAGE» PITNEY BOWES
                                                                                               iu
                                                                                               i-
                                                              PENALTY FOR
          Third District                                      PRIVATE USE                      o
                                                                                                    u
                                                                                                           8i f e v —
PO. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                                                                                  02ir< $ 000.416
                                                                                                            W SEP ZIP 78701
                                                                                                            Ji •**i*i:>:   no   in
                                                                                               a. a.           iVJr«f 0001401603 AUG 06 2015




                                                            HADDCI I          I   UADDCD
                         NIXIE             777052061-1N                            08/19/15
                                           R8TTJRN TO SENDER
                                           UNABLE TO FORWARD
                                           UNABLE TO FORWARD
                                           RETURN TO SENDER
                                                                                                            #
                        li^ll<l.l'illull.l.lll.!!luil!,,.lll,,lll,,ll|i;l||,|,il,.',||,,||||